DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 recite the limitation "the second polarizer" in line 4 of each respective claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner interprets the limitation according to the structure disclosed according to claim 4.
Claim Rejections - 35 USC § 103

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2020/0333645) in view of Yu (CN101153980A; see translation previously attached).
Regarding claim 1, Robinson discloses a display panel having a plurality of subpixels (220, 222, 224, see figure 14, for instance), comprising a first array substrate (512), a first liquid crystal layer (514), a second array substrate (212), a second liquid crystal layer (216), a retardation film (330) on a side of the second liquid crystal layer (214) distal to the second array substrate (212), and a counter substrate (216); wherein the second array substrate (212) is between the first array substrate (512) and the counter substrate (216); the first liquid crystal layer (514) is between the first array substrate (512) and the second array substrate (212); the second liquid crystal layer (214) is between second array substrate (212) and the counter substrate (216); and a retardation phase (330) of the first liquid crystal layer (514) and a retardation phase of the second liquid crystal layer (214) correspond to a retardation phase of the retardation film (330; [0185]-[0186]). However, Robinson does not expressly disclose a reflective layer, and the reflective layer is between the first liquid crystal layer and the second liquid crystal layer; wherein the display panel has a plurality of reflective regions and a plurality of transmissive regions, each of the plurality of subpixels having at least one of the plurality of reflective regions and at least one of the plurality of transmissive regions; the reflective layer is present in the plurality of reflective regions and absent in the plurality of transmissive regions. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reflective layer and transflective structure of Yu in the device of Robinson. The motivation for doing so would have been to allow for improved light utilization in bright and dark environments while improving color reproduction in both modes, as taught by Yu (see first paragraph of Background technology  and Summary of the invention, pg. 2 of the previously attached translation).
Regarding claim 2, Robinson in view of Yu disclose the display panel of claim 1, wherein the first liquid crystal layer (514), the second liquid crystal layer (214), and the retardation film (330) are configured to respectively have retardation phases such that a linear polarized light is generated by the retardation film (330) and provided to the second polarizer (318) prior to exiting the display panel ([0248]), upon application of a second electric field to the second liquid crystal layer (214) but without a first electric field applied to the first liquid crystal layer (514).
Regarding claim 3, Robinson in view of Yu discloses the display panel of claim 2, the first liquid crystal layer (514), the second liquid crystal layer (214), and the 
Regarding claim 4, Robinson in view of Yu discloses the display panel of claim 1, further comprising a first polarizer (210) on a side of the first array substrate (512) distal to the first liquid crystal layer (514) and a second polarizer on a side of the second liquid crystal layer (214) distal to the second array substrate (216).
Regarding claim 5, Robinson in view of Yu discloses the display panel of claim 4, further comprising a retardation film (330) between the second polarizer (318) and the counter substrate (216).
Regarding claim 6, Robinson in view of Yu discloses the display panel of claim 4, wherein transmission axes of the first polarizer (210) and the second polarizer (318) are substantially perpendicular to each other.
Regarding claim 7, Robinson in view of Yu discloses the display panel of claim 4, wherein transmission axes of the first polarizer (210) and the second polarizer (318) are substantially parallel to each other.
Regarding claim 8, Robinson in view of Yu discloses the display panel of claim 1, wherein the first liquid crystal layer (514) has a first thickness along a direction substantially from the first array substrate (512) toward the counter substrate (216); the second liquid crystal layer (214) has a second thickness along the direction substantially 
Regarding claim 9, Robinson in view of Yu discloses the display panel of claim 1, further comprising: a first electrode layer (503) and a second electrode layer (505) configured to apply a first electric field to the first liquid crystal layer; and a third electrode layer (222) and a fourth electrode layer (205) configured to apply a second electric field to the second liquid crystal layer (214).
Regarding claim 10, Robinson in view of Yu discloses the display panel of claim 9, wherein the first electrode layer (503) is on a side of the first array substrate (512) facing the second array substrate (212), the second electrode layer (505) is on a side of the second array substrate (212) facing the first array substrate, and the first liquid crystal layer (514) is between the first electrode layer and the second electrode layer; and the third electrode layer (222) is on a side of the second array substrate facing the counter substrate (216), the fourth electrode layer (205) is on a side of the counter substrate facing the second array substrate (212), and the second liquid crystal layer (214) is between the third electrode layer and the fourth electrode layer.
Regarding claim 11, Robinson in view of Yu discloses the display panel of claim 9, wherein the third electrode layer (222) comprises a plurality of reflective electrode blocks (Yu, 225) respectively in the plurality of reflective regions and a plurality of substantially transparent electrode blocks (Yu, 224) respectively in the plurality of transmissive regions; and the plurality of reflective electrode blocks constitute the reflective layer (see Yu Fig. 2).

Regarding claim 13, Robinson in view of Yu discloses the display panel of claim 1, wherein each of the first liquid crystal layer (514) and the second liquid crystal layer (214) has an optical retardation value substantially equal to a quarter wavelength of an incident light upon application of an electric field; and wherein the retardation film is a /4 retardation film ([0011]).
Regarding claim 14, Robinson in view of Yu discloses the display panel of claim 1, wherein the reflective layer (Yu, 225) is on a side of the second array substrate (212) facing the second liquid crystal layer (214).
Regarding claim 15, Robinson in view of Yu discloses the display panel of claim 1, wherein the reflective layer (Yu, 225) is on a side of the second array substrate (212) facing away the second liquid crystal layer (214).
Regarding claim 16, Robinson in view of Yu discloses a display apparatus, comprising the display panel of claim 1, a back light (20), and a driving circuit (552) configured to apply a first electric field to the first liquid crystal layer (514) and a second electric field to the second liquid crystal layer (214).
Regarding claim 17, Robinson discloses a method of driving image display in a display panel having a plurality of subpixels (220, 222, 224, see figure 14, for instance); 
Yu discloses a method of driving an image display panel (see figures 1-7, for instance), a reflective layer (225), and the reflective layer (225) is between the first liquid crystal layer (250) and the second liquid crystal layer (240); wherein the display panel has a plurality of reflective regions (273) and a plurality of transmissive regions (271), each of the plurality of subpixels (270) having at least one of the plurality of reflective 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reflective layer and transflective structure of Yu in the device of Robinson. The motivation for doing so would have been to allow for improved light utilization in bright and dark environments while improving color reproduction in both modes, as taught by Yu (see first paragraph of Background technology  and Summary of the invention, pg. 2 of the previously attached translation).
Regarding claim 18, Robinson in view of Yu discloses the method of claim 17, comprising simultaneously applying a first electric field to the first liquid crystal layer (514) and applying a second electric field to the second liquid crystal layer (214) thereby controlling the display panel to display image in the transmissive display mode.
Regarding claim 19, Robinson in view of Yu discloses the method of claim 17, comprising applying a second electric field to the second liquid crystal layer (214) thereby controlling the display panel to display image in the reflective display mode (Yu, last paragraph of previously attached translation).
Regarding claim 20, Robinson in view of Yu discloses the method of claim 19, wherein an electrical field is not applied to the first liquid crystal layer (514).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/25/2022